Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered May 20, 2003, convicting him of criminal sale of a controlled substance in the third degree (five counts) and criminal sale of a controlled substance in or near school grounds (five counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Furthermore, the Supreme Court properly determined that the photographic and showup identifications of the defendant by the undercover officer were confirmatory in nature and that the defendant was not entitled to a Wade hearing (see United States v Wade, 388 US 218 [1967]; People v Wharton, 74 NY2d 921 [1989]; People v Quinones, 292 AD2d 239 [2002]; see also People v Smith, 293 AD2d 764 [2002]; cf. People v Rodriguez, 79 NY2d 445 [1992]).
We decline to exercise our interest of justice jurisdiction to dismiss the non-inclusory concurrent counts of the indictment (see People v Johnson, 297 AD2d 822 [2002]; People v Ramos, 15 AD3d 236 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Cozier, J.P., Goldstein, Fisher and Dillon, JJ., concur.